DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “improve cell recovery” in claim 1 is a relative term which renders the claim indefinite. The term “improve cell recovery” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 requires that the plasma conditions were such that the cell recovery of a chicken embryo were improved however it is not clear how the recovery is improved and therefore the claim is indefinite.
Claim 1 recites the limitation "the cell recovery test".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is indefinite because the claim discloses optional surface contract ranges which extend outside the required range and therefore it is not clear what the required surface contract range is supposed to be.
The term “generally cylindrical” in claim 13 is a relative term which renders the claim indefinite. The term “generally cylindrical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 13 is indefinite because it is not clear how cylindrical the inner surface of the substrate has to be in order to be considered “generally” cylindrical.
Regarding claim 19, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 20, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 22, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “generally surrounding” in claim 27 is a relative term which renders the claim indefinite. The term “generally surrounding” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 27 is indefinite because it is not clear how what location the external applicator has to be in relative to the initial contact surface in order to be considered “generally” surrounding the initial contact surface.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 fails to further limit the parent claim 1 by requiring a recovery range broader than that of claim 1. Claim 10 requires that the amount of chicken embryo cell cultures recovered is at least 132%, which is a broader range than the range of at least 140% required by the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Serkes et al (U.S. Patent # 5,010,013) in view of Montgomery et al (U.S. Patent # 4,948,628) and Bryhan et al (U.S. Patent # 7,579,179).
	In the case of claims 1, Serkes teaches a method wherein a polymeric substrate including an initial contact surface and an interior portion adjacent to the initial contact surface in the form of a polymer roller bottle for cell growth was provided (Abstract, Column 2 Lines 51-68 and Column 5 Lines 3-23). Serkes teaches that interior of the bottle was subjected to a plasma treatment in order to improve the wettability of the interior/initial contact surface (Column 4 Line 62 through Column 5 Line 2).
	Serkes does not teach that the plasma treatment comprised contacting the interior/initial contact surface with a processing gas and introducing radio frequency electrical powder in the process gas adjacent to the interior/initial contact surface to generate plasma adjacent to the surface thereby treating the polymeric substrate.
	Montgomery teaches a method for treating the luminal wall of a hollow plastic article with plasma in order to alter the wettability of the wall surface and facilitate attachment of cells (Abstract, Column 1 Lines 10-14, Column 2 Lines 22-30 and Column 10 Lines 11-25). The method of Montgomery comprised contacting the surface of the luminal wall with a gas followed introducing radio frequency (RF) powder into the gas within the article to form a plasma which treated int surface of the luminal wall (Column 3 Lines 23-33 and Column 10 Claim 1).
	Based on the teachings of Montgomery, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have contacted the interior/initial contact surface of the substrate/roller bottle of Serkes with a process gas followed by introducing RF power into the gas adjacent to the interior/initial contact surface to generate a plasma to treat the interior surface because this was a known plasma treatment process in the art for plasma treating the interiors of hollow articles in order to alter the wettability of the interior surfaces.
	Though Serkes in view of Montgomery teach having contacted the interior/initial contact surface of the roller bottle with plasma in order to improve the wettability and cell attachment neither reference specifically teach that the conditions were such that the resulting cell recovery of a chicken embryo cell culture was at least 140% of the cells provided to the treated surface at the beginning of the cell recovery test. Montgomery does teach that the gas used to form the plasma during treatment was oxygen (Column 9 Lines 22-32).
	Bryhan teaches a method for improving cell growth and cell attachment on a polymer surface through plasma treatment (Abstract and Column 1 Lines 14-26) wherein it was known in the art to increase the surface oxygen concentration of the polymer surface through treatment with RF plasma (Column 1 Lines 27-58). Bryhan teaches that by performing RF plasma treatment with an oxygen gas the surface concentration of oxygen was increased to 17.8% (Column 6 Lines 5-11 and Column 6 Line 50 through Column 7 Line 15).
	Based on the teachings of Bryhan, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the RF plasma treatment of Serkes in view of Montgomery in order to achieve a surface oxygen concentration of 17.8% because this was a known surface oxygen concentration in the art for improving cell growth and attachment on a polymer surface. Furthermore, since the initial contact surface of Serkes in view of Montgomery and Bryhan had an oxygen concentration of 17.8% it would have inherently had a cell recovery of at least 140% since an oxygen concentration of 17.8% was within the required range of claim 2.
	As for claims 2 and 3, as was discussed previously, the process of Serkes in view of Montgomery and Bryhan would have produced an oxygen concentration of 17.8% which was within the range of 10% to 25%. Bryhan further teaches that the RF plasma treatment resulted in a nitrogen concentration of 0.2% and carbon concentration of 82% both of which were within the claimed ranges (Column 7 Table 1). Furthermore, as shown in Table 1 of Bryhan the untreated surfaces had more carbon and less oxygen than the treated surface.
	As for claims 4 through 8, none of the references teach that the treated surface had an oxygen concentration at the depth required by the claims. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Bryhan teaches that oxygen concentration within the plasma treated surface was a cause effective variable affecting the cell growth and attachment on the surface (Column 8 Lines 3-30).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal oxygen concentration at different depth within the plasma treated surface of Serkes in view of Montgomery and Bryhan through routine experimentation because the oxygen concentration affected the cell growth and attachment on the treated surface.
	As for claims 9 and 10, as was discussed previously, the plasma treated surface of Serkes in view of Montgomery and Bryhan had an oxygen concentration of 17.8% and therefore the plasma treated initial contact surface would have had embryo cell viability of at least 88% and a cell recovery of at least 132%.
	As for claim 11, none of the references specifically teach that the surface contact angle of the treated surface was from 38 to 62 degrees. However, Bryhan teaches that the contact angle of the plasma treated surface was a cause effective variable affecting the wettability and cell growth/attachment on the surface (Column 6 Lines 25-46 and Figure 7) and was discussed previously it would have been obvious to have determined optimal values for cause effective variable through routine experimentation.
	As for claims 12-16 and 18, Serkes teaches that the polymeric substrate was a roller bottle comprised of ribs on the inner surface (Column 6 Claim 1).
	As for claim 17, Serkes teaches that the polymeric substrate/roller bottle had a volume of 2.25 liters (Column 5 Lines 3-6).
	As for claims 19-21, Serkes teaches that the polymer substrate was comprised of polystyrene or polyethylene terephthalate (PET) (Column 5 Lines 3-23).
	As for claims 22 and 23, as was discussed previously, the process gas of Serkes in view of Montgomery and Bryhan comprised oxygen and was essentially free of water since water was not disclosed as being required by the references.
	As for claims 24 and 27, Montgomery teaches a plasma treatment apparatus comprised of a gas inlet conduit 26 having an outlet/port 34 adjacent to the substrate 54 as shown in Figure 2. Furthermore, RF power was introduced into the substrate 54 from an external applicator in the form of electrodes 58 which generally surrounded the substrate 54. (Column 5 Lines 4-16 and 30-43 and Figures 2 and 3)
	As for claim 25, Montgomery teaches that the RF power was applied at 1 to 100 MHz (Column 9 Lines 33-37), which overlapped with the claimed range of 1 to 50 MHz. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claim 26, Montgomery teaches that the RF power was applied at 1 to 1000 watts (Column 9 Lines 33-37). Furthermore, Bryhan teaches that the RF power was applied at 600 watts (Column 6 Lines 6-11).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Serkes et al in view of Montgomery et al and Bryhan et al as applied to claim 1 above, and further in view of Stevens et al (U.S. Patent # 10,081,864).
	The teachings of Serkes in view of Montgomery and Bryhan as they apply to claim 1 have been discussed previously and are incorporated herein.
	As for claims 28 and 29, as was discussed previously, the polymeric substrate of Serkes was a roller bottle/vessel having an inner surface defining a lumen. However, none of the references teach that the RF power was introduced into the process gas by an internal applicator located at least partially within the lumen of the polymeric substrate.
	Stevens teaches an apparatus for plasma treating the inside of a container (Abstract and Column 2 Lines 9-21) wherein plasma treatment included oxygen plasma treatment (Column 4 Lines 44-52). The apparatus of Stevens comprised an internal applicator comprised of electrodes which provided RF power to a process gas to form a plasma (Column 3 Lines 53-65) and a gas inlet conduit for supplying gas into the container (Column 4 Line 65 through Column 5 Line 16). Stevens taught that plasma treatment with the apparatus comprised inserting the internal applicator/electrodes 117 and 121 into the interior of the container 101 (Column 5 Lines 33-60 and Figures 4A-4D).
	Based on the teachings of Stevens, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the internal applicator of Stevens to perform the plasma treatment of Serkes in view of Montgomery and Bryhan because Stevens taught a known plasma treatment apparatus in the art for oxygen plasma treating the interior surface of a container with RF plasma.

Conclusion
	Claims 1 through 29 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712